  Case 18-08587         Doc 44     Filed 10/02/18 Entered 10/02/18 10:49:06              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-08587
         ANGIENEKA MONEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/24/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/06/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-08587        Doc 44       Filed 10/02/18 Entered 10/02/18 10:49:06                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $220.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $220.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $209.44
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $10.56
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $220.00

Attorney fees paid and disclosed by debtor:                  $460.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
Acceptance Now                   Unsecured      2,754.00            NA            NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         464.03           NA            NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         354.00           NA            NA            0.00       0.00
ASHRO                            Unsecured          55.00           NA            NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured         515.26           NA            NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured         239.98           NA            NA            0.00       0.00
AT&T CORP                        Unsecured            NA         674.89        674.89           0.00       0.00
BENEDICTINE UNIVERSITY           Unsecured      3,165.28       3,165.28      3,165.28           0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00           NA            NA            0.00       0.00
CITIBANK NA                      Unsecured            NA         192.00        192.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     11,427.00     13,998.20      13,998.20           0.00       0.00
COMCAST                          Unsecured         640.53           NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         624.77      1,706.48      1,706.48           0.00       0.00
Convergent                       Unsecured         805.84           NA            NA            0.00       0.00
Convergent Outsourcing           Unsecured         584.00           NA            NA            0.00       0.00
CREST FINANCIAL                  Unsecured         441.00        906.45        906.45           0.00       0.00
IDES SPRINGFIELD                 Unsecured      2,500.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA           0.00          0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      2,544.00           0.00          0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured         375.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         909.00        909.42        909.42           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         648.00        648.42        648.42           0.00       0.00
LVNV FUNDING                     Unsecured      1,159.00            NA            NA            0.00       0.00
LVNV FUNDING                     Unsecured           0.00      1,403.40      1,403.40           0.00       0.00
MID AMERICA BANK                 Unsecured         200.00           NA            NA            0.00       0.00
NATHANIEL D LAWRENCE             Unsecured      3,820.00            NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         699.92           NA            NA            0.00       0.00
Rgs Financial                    Unsecured           0.00           NA            NA            0.00       0.00
RJM AQUISITIONS FUNDING          Unsecured          93.02           NA            NA            0.00       0.00
SOCIAL SECURITY ADMIN            Unsecured           0.00           NA            NA            0.00       0.00
SPEEDYRAPID CASH                 Unsecured      2,025.00       2,024.51      2,024.51           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-08587        Doc 44     Filed 10/02/18 Entered 10/02/18 10:49:06                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
SPRINT                         Unsecured         535.00             NA            NA            0.00        0.00
SPRINT NEXTEL                  Unsecured         115.35             NA            NA            0.00        0.00
TITLEMAX OF ILLINOIS           Unsecured      2,068.06              NA            NA            0.00        0.00
TITLEMAX OF ILLINOIS           Secured              NA         1,156.48      1,156.48           0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA         1,029.07      1,029.07           0.00        0.00
US DEPT OF ED NELNET           Unsecured      3,169.00       11,098.57      11,098.57           0.00        0.00
US DEPT OF ED NELNET           Unsecured      2,302.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      3,289.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET           Unsecured      2,309.00              NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                   $1,156.48                 $0.00               $0.00
TOTAL SECURED:                                            $1,156.48                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $37,756.69                    $0.00               $0.00


Disbursements:

       Expenses of Administration                                 $220.00
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                             $220.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-08587         Doc 44      Filed 10/02/18 Entered 10/02/18 10:49:06                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
